DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 5/18/2020 and 10/20/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 (and corresponding dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 1 recites the limitation "the conductive mass" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, it was presumed applicant intended to disclose --the conductive material-- that was previously disclosed.  The dependent claims inherit the rejection from their parent claim.
Claim 12 recites the limitation "the conductive material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, it was presumed applicant intended to disclose --the conductive layer-- that was previously disclosed. The dependent claims inherit the rejection from their parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernandez (US 2006/0108352 A1).

The disclosure, “wherein the at least two electrical contacts are at least one of injection-molded onto the body and injected into the body” is a product-by-process limitation and it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, said limitation is being treated as anticipated by Fernandez.
In regard to claim 12, Fernandez discloses a heating device for a lens of a camera (page 4, section [0039], Figure 8), comprising: at least one body with a two-component material including an electrically conducting layer (pages 3-4, section [0039], re: conductive ink or paste layers, Figure 8, “10”) and a thermally conducting layer being in contact with at least one of the lens, the housing of the camera, and a lens holder holding the lens (page 4, section [0041], Figure 8, “1,” re: thermally 
In regard to claim 23, Fernandez discloses a heating device for a lens of a camera (page 4, section [0039], Figure 8), comprising: at least one body comprising: at least one conductive material (pages 3-4, section [0039], re: conductive ink or paste layers, Figure 8, “10”); at least one electrically insulating layer arranged on a surface of the body, with the surface of the body contacting either the lens or a housing of the camera; and a heat-conducting material arranged between the insulating layer and the lens (pages 3-4, section [0039], re: different impressed isolating and conductive in or paste layers, Figure 8, “10”); and at least two electric contacts contacting the electrically conductive material for applying an electric voltage thereto (pages 3-4, section [0039], Figure 8, “8,” re: two connection lines). 
Regarding claims 2, 13 and 24, Fernandez discloses said heating device comprising a lens holder which is provided as at least one of an injection molded single unit with the heating device body or a separate unit attached to the heating device body (page 3, section [0038], Figure 8, “22, 3” re: screw thread).
Regarding claims 3, 14 and 25, Fernandez discloses wherein the electrical contacts project from a side of the body opposite to a lens holder of the body (Figure 8, “8, 22, 3”).
Regarding claims 4, 15 and 26, Fernandez discloses wherein the conductive material is a heating wire (page 4, section [0039]).  The disclosure of said heating wire being “at least one of injection molded onto the body or injected into the body” is a 
Regarding claims 5, 16 and 27, Fernandez discloses said heating device comprising a coating comprising an electrically insulating layer applied to a surface of a lens holder of the body (pages 3-4, section [0039], re: different impressed isolating and conductive in or paste layers, Figure 8, “10”).
Regarding claims 6, 17 and 28, Fernandez discloses wherein a lens holder of the body comprises a tubular shape with at least one of a lens barrel and multiple individual lenses arranged along the lens holder (Figure 8, “22”).
Regarding claims 7, 18 and 29, Fernandez discloses wherein the conductive material is a heating wire (page 4, section [0039]).  The disclosure of said material being a molded interconnect device (MID) provided by at least one of Laser Direct Structuring (LDS), hot stamping, and selective metallization is a product-by-process limitation and it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
Regarding claims 8, 19 and 30, Fernandez discloses wherein the conductive material comprises carbon fibers, graphite, carbon nanotubes, carbon nanohorns, carbon black, graphene, graphene nanoplatelets, metal particles, conductive polymers, or mixtures thereof, and is dispersed in the matrix material, the matrix material and the conductive material forming an essentially homogenous conductive mass (page 4, section [0041]).
Regarding claims 9, 20 and 31, Fernandez discloses wherein the heating device is adapted to be added directly to a glass element of the lens, or wherein the heating device is adapted to be added to a non light-transmissive part of the lens (Figure 8, “10”).
Regarding claims 10, 21 and 32, Fernandez discloses wherein the heating device is adapted to be removably attached to a housing of the camera (page 3, section [0038], re: external connection lines).
Regarding claims 11, 22 and 33, Fernandez discloses wherein the conductive material is distributed substantially equally inside the body, or more conductive material is distributed near regions where the two electrical contacts are arranged compared to other regions of the body (Figure 8, “10”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 12, 2022